Citation Nr: 9921093	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating for post-traumatic stress disorder in 
excess of 30 percent for the period prior to March 23, 1998, and 
in excess of 50 percent for the period from May 1, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which continued a 30 percent evaluation for PTSD.  In rating 
decision of June 1998, the RO assigned a temporary total 
evaluation for the period from March 23, 1998, through April1998, 
due to hospitalization in excess of 21 days, and assigned a 50 
percent rating for PTSD from May 1, 1998.


REMAND

The veteran contends that he experiences flashbacks, nightmares, 
and intrusive thoughts of his war-related experiences.  He 
contends that he is unable to obtain or maintain gainful 
employment.  He further contends that he is unable to maintain 
meaningful relationships and that his disability is progressively 
getting worse.

The evidence of record indicates that the veteran has received VA 
outpatient treatment of his PTSD for many years.  The evidence 
contains only VA outpatient treatment records up to July 1996.  
The medical records of subsequent VA treatment for PTSD should be 
obtained, associated with the veteran's claims file, and 
considered in determining the current severity of the veteran's 
service-connected PTSD.

In addition, the veteran was provided a VA examination of his 
PTSD for compensation purposes in April 1998.  The examiner, 
however, noted that the veteran's claims file was not made 
available for review.  Therefore, the VA examination report is 
inadequate for rating purposes.

Finally, the Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability was raised 
by the veteran's representative in December 1998 and May 1999 
written arguments.  The RO has not addressed this issue.

In light of the circumstances noted above, the case is REMANDED 
to the RO for the following action:

1.  The veteran should be provided and 
requested to complete and return the 
appropriate form to claim entitlement to a 
total rating based on unemployability due to 
service-connected disability.

2.  The veteran should also be requested to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, who 
may possess additional records pertinent to 
his claims.  When the requested information 
and any necessary authorizations have been 
received, the RO 
should attempt to obtain copies of all 
pertinent records, which have not already 
been obtained.  In any event, the RO should 
attempt to obtain copies of any additional 
VA treatment records from the Battle Creek, 
Michigan, VA Medical Center for the period 
from July 1996.

3.  Following completion of the above 
development, the veteran should be afforded 
a VA psychiatric examination by a physician 
with appropriate expertise to determine the 
current degree of severity of the veteran's 
service-connected PTSD.  With respect to 
each of the symptoms listed in the current 
schedular criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a manifestation of 
the veteran's service-connected psychiatric 
disability.  If the veteran is found to have 
any other psychiatric disorder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
disorder was caused or chronically worsened 
by the service-connected PTSD.  To the 
extent possible, the manifestations of the 
PTSD should be distinguished from those of 
alcohol abuse or any other psychiatric 
disorder present.  The examiner should also 
provide an opinion concerning the degree of 
social and industrial impairment resulting 
from the veteran's service-connected PTSD, 
to include whether it renders the veteran 
unemployable, and a global assessment of 
functioning score with an explanation of the 
significance of the score assigned.  The 
examiner should utilize the criteria set 
forth in DSM-IV.  The rationale for all 
opinions expressed should be provided.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the claims 
folder was made.  The report must be typed.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examination and requested opinions, 
have been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development and readjudicate the 
issue currently on appeal.  The claim for a 
total rating based on unemployability due to 
service-connected disability should be 
adjudicated if it has not been rendered 
moot.

5.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction or if 
a timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case on all issues in appellate status and 
be afforded an appropriate opportunity to 
respond.  The veteran should be informed of 
the requirements to perfect an appeal with 
respect to any new issue addressed in the 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

